            Case 1:19-cv-12392-NMG Document 17 Filed 07/08/20 Page 1 of 16



                          UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF MASSACHUSETTS


    ANDREIA DASILVA

    Plaintiff
                                                                      Civil Action No. 1:19-CV-12392
    v.

     DEUTSCHE BANK NATIONAL TRUST COMPANY
    AS CERTIFICATE TRUSTEE ON BEHALF OF
    BOSCO CREDIT II TRUST SERIES 2010-1;
    FRANKLIN CREDIT MANAGEMENT
    CORPORATION;AND
    ARGENT MORTGAGE COMPANY, LLC; DLJ
    MORTGAGE CAPITAL, INC., ASSET BACKED
    SECURITIES CORPORATION, US BANK, NA AS
    TRUSTEE FOR SECURITIZED TRUST ASSET
    BACKED SECURITIES HOME EQUITY LOAN NC
    2005-HE4 TRUST, WELLS FARGO BANK, NA,
    MORTGAGE ELECTRONIC REGISTRATION
    SYSTEM, (“MERS”), AND DOES 1 THROUGH 100
    INCLUSIVE, et al.

    Defendants




         Notice is hereby given that Andreia Dasilva, the Plaintiff in the above-named matter, hereby appeal to
the First Circuit Court of Appeals pursuant to Rule 4 a(1)(B)(i)(ii)(iii) the Order and Judgment entered in this
action on May 11, 2020 dismissing this action (See Attached Docket #11).



                                                               Respectfully Submitted,
                                                               Andreia DaSilva



                                                               By their Attorney
Dated: July 8, 2020                                            __________________________
                                                               /s/ Carmenelisa Perez-Kudzma
                                                               BBO# 633520
                                                               Perez-Kudzma Law Office, P.C.
                                                               413 Boston Post Road, Weston, MA 02493
                                                               978-505-3333                    1
                                                                 Carmenelisa@pklaw.law
      Case 1:19-cv-12392-NMG Document 17 Filed 07/08/20 Page 2 of 16

                                      CERTIFICATE OF SERVICE
I hereby certify, on this 8th day of July 2020, that I have caused the within Notice to be filed with the
Court via the ECF filing system. As such, this document will be electronically sent to the registered
participants including the United States Of America as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants.

/s/ Carmenelisa Perez-Kudzma
Carmenlisa Perez-Kudzma




                                                                                            2
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 3
                                                            1 of 16
                                                                 14



                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
Andreia DaSilva,                    )
                                    )
          Plaintiff,                )
                                    )
               v.                   )    Civil Action No.
                                    )    19-12392-NMG
Deutsche Bank National              )
Trust Company, et al.,              )
                                    )
          Defendants.               )
___________________________________)


                         MEMORANDUM & ORDER


GORTON, J.

     Plaintiff Andreia DaSilva (“DaSilva” or “plaintiff”)

alleges entitlement to damages and injunctive relief resulting

from a mortgage foreclosure action initiated by defendants

Deutsche Bank National Trust Company, as Certificate Trustee on

behalf of Bosco Credit II Trust Series 2010-1 (“Deutsche Bank”)

and Franklin Credit Management Corporation (“Franklin”,

collectively with Deutsche Bank, “defendants”).

     Pending before the Court is the motion of defendants to

dismiss plaintiff’s complaint on all counts.

I.   Background

      In May, 2005, plaintiff granted to Argent Mortgage

Company, LLC (“Argent”) two mortgages on property located at 428

                                 - 1 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 4
                                                            2 of 16
                                                                 14



North Main Street, Brockton, MA (“the Property”).        The second

mortgage, which is the mortgage at issue in this case (“the

Mortgage”), was recorded at the appropriate Registry of Deeds in

May, 2005.   It was assigned to Deutsche Bank that same month,

but that assignment was not recorded until December, 2016.

    On May 24, 2019, Deutsche Bank published in the Brockton

Enterprise notice of plaintiff’s default on the Mortgage and of

its intent to conduct a foreclosure sale of the Property on June

19, 2019.    Deutsche Bank sent, via certified mail, notice of

that sale to the Property on May 29, 2019.       Additional notices

of the sale were published in the Brockton Enterprise on May 31,

2019, and June 7, 2019.

    On the day of the foreclosure sale, plaintiff filed a

complaint and a motion for a temporary restraining order (“TRO”)

in Massachusetts Superior Court for Plymouth County.        The TRO

named Argent as a defendant but did not name Deutsche Bank or

Franklin Credit.    The Court granted plaintiff’s TRO but Deutsche

Bank nevertheless proceeded with the foreclosure sale.         The

Property was sold at auction for approximately $119,700.         After

the sale, plaintiff moved to apply the TRO (or a preliminary

injunction) to Deutsche Bank and Franklin but that motion was

denied as moot.




                                 - 2 -
      Case 1:19-cv-12392-NMG Document 17
                                      11 Filed 07/08/20
                                               05/08/20 Page 5
                                                             3 of 16
                                                                  14



      In November, 2019, plaintiff filed a complaint in this

Court against Deutsche Bank, Franklin, Argent and several other

defendants, based on diversity jurisdiction, alleging: (1)

failure to provide proper notice in violation of Mass. Gen. L.

c. 244, §§ 14, 35A and 35B (Counts I, III and IV); (2) wrongful

foreclosure in violation of a valid TRO (Count II); (3) unfair

and deceptive practices in violation of Mass. Gen. Law c. 93A

(Count V); (4) lack of proper assignment of the Mortgage (Count

VI); and (5) lack of proper notarization of the Mortgage in

violation of Mass. Gen. Laws c. 184, § 24 (Count VII).

Plaintiff seeks damages and injunctive relief.

      Defendants move to dismiss all counts.

II.   Motion to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.




                                  - 3 -
      Case 1:19-cv-12392-NMG Document 17
                                      11 Filed 07/08/20
                                               05/08/20 Page 6
                                                             4 of 16
                                                                  14



Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).    If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).         Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

Id.

      B.   Notice

      Several of plaintiff’s causes of action dispute the

sufficiency of the notice provided to her by defendants.

Ms. DaSilva contends that defendants’ failure (1) to publish

notice of the foreclosure sale at least 21 days prior to the

sale, and (2) to provide her with timely notice of the sale and

her right to cure at her proper address violates Mass. Gen. Laws

c. 244, §§ 14, 35A and 35B.     The Court will address each

statutory provision in turn.


                                  - 4 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 7
                                                            5 of 16
                                                                 14



    Pursuant to Mass. Gen. Laws c. 244, § 14, prior to a

foreclosure sale, a mortgagee must publish notice of the sale

    once in each of 3 successive weeks, the first
    publication of which shall be not less than 21 days
    before the day of sale, in a newspaper published in
    the city or town where the land lies. . .

The mortgagee must also send notice by certified mail of the

sale to the owner of the property to be sold at least 14 days

prior to the sale. Id.

    DaSilva does not dispute that defendants published notice

of the sale in an appropriate publication, the Brockton

Enterprise, for three consecutive weeks on May 24 and 31 and

June 7, 2019.   She complains only that the first publication was

untimely because it allegedly occurred less than 21 days before

the foreclosure sale on June 19, 2019.      It appears, however,

plaintiff has inexplicably failed to count Saturdays and Sundays

in her calculation.   Nothing in the statute suggests that

weekend days are to be excluded from the notice calculation.

Indeed, courts have routinely approved of notices published in

the Sunday edition of local newspapers. See, e.g., Branch Ave

Capital, LLC v. U.S. Nat’l Ass’n, No. 12-40140, 2013 WL 5242121,

*1, *3 (D. Mass. Sept. 16, 2013).     Including Saturdays and

Sundays, defendants plainly published the first notice of the

foreclosure sale at least 21 days in advance of the sale.




                                 - 5 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 8
                                                            6 of 16
                                                                 14



    Plaintiff further complains that defendants failed to

provide her with proper notice of the sale because it was sent

to the Property rather than her mailing address and, in any

event, was sent less than 14 days prior to the sale.

Plaintiff’s timeliness argument is unavailing for the reasons

already stated with respect to publication of the notice.         The

Court will not discount weekends absent statutory authority.

Inclusive of weekend days, defendants plainly sent notice to the

Property not less than 14 days before the sale.

    Plaintiff submits that even if notice was timely, it was

ineffective because she did not receive it.       The notice

requirement is satisfied, however, by mailing; nonreceipt is

irrelevant. Hull v. Attleboro Sav. Bank, 519 N.E.2d 775, 778

(Mass. App. Ct. 1988).    Although plaintiff complains that the

notice was sent to the Property rather than her mailing address,

she overlooks the Mortgage document itself which provides that

notice relating to the Mortgage shall be satisfied by mailing

the required documentation to the Property.       Ms. DaSilva has not

alleged that she provided defendants with an updated address or

ever requested that notices be delivered to an address other

than the Property.

    In any event, plaintiff does not state a claim for

deficient notice because she had actual notice of the



                                 - 6 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 9
                                                            7 of 16
                                                                 14



foreclosure sale.   The purpose of the notice requirement is to

ensure that those affected by the sale are aware of its

existence. Hull v. Attleboro Sav. Bank, 596 N.E.2d 358, 362

(Mass. App. Ct. 1992).    Where plaintiff has actual notice of the

sale, that purpose is satisfied. Id.      Here, plaintiff concedes

that she had actual notice of the sale prior to its occurrence.

Accordingly, plaintiff cannot state a claim for relief pursuant

to Mass. Gen. Laws c. 244, § 14.

    Plaintiff separately claims that she was not provided

notice of her right to cure in violation of Mass. Gen. Laws c.

244, §§ 35A and 35B.    Sections 35A and 35B apply only to

mortgagors of “residential property”.      For purposes of both

provisions, “residential property” is limited to the

    principal residence of a person; provided further,
    that residential property shall not include an
    investment property or residence other than a primary
    residence

Mass. Gen. Laws c. 244, §§ 35A(a) and 35B(a).

    Plaintiff concedes that she failed to allege that the

Property constitutes “residential property” for purposes of

Sections 35A and 35B.    Consequently, she has failed to state a

claim under either provision.

    Accordingly, plaintiff’s claims alleging deficient notice

pursuant to Mass. Gen. Laws c. 244, §§ 14, 35A and 35B will be

dismissed.

                                 - 7 -
     Case
     Case1:19-cv-12392-NMG
          1:19-cv-12392-NMG Document
                            Document17
                                     11 Filed
                                        Filed07/08/20
                                              05/08/20 Page
                                                       Page10
                                                            8 of
                                                              of14
                                                                 16



    C.   Violation of the TRO

    Prior to the foreclosure sale, the Massachusetts Superior

Court entered a TRO forestalling the sale of the Property.            It

is undisputed that defendants were not named as parties to that

action and proceeded with the foreclosure sale of the Property

on the same day the TRO was entered.      Ms. DaSilva asserts that

she inadvertently named Argent instead of Deutsche Bank in the

Superior Court action because she had not received notice that

the Mortgage had been assigned to Deutsche Bank in May, 2005.

She contends that Deutsche Bank was nevertheless bound by the

terms of the TRO as successor in interest to Argent.

    Plaintiff cannot plausibly claim that she was unaware that

Deutsche Bank was a party in interest.      The record in this case

demonstrates that Ms. DaSilva sent a Chapter 93A demand letter

to Deutsche Bank regarding what she deemed to be unfair and

deceptive practices relating to the Mortgage more than one week

before filing the case in Superior Court.      Plaintiff proffers no

reason for her apparent lack of diligence other than that she

initiated the Superior Court case pro se.      Although pro se

plaintiffs are generally afforded some measure of leniency in

complying with procedural requirements, DaSilva’s argument that

she was unaware of Deutsche Bank’s involvement with the Mortgage

defies logic and will not be credited.



                                 - 8 -
     Case
     Case1:19-cv-12392-NMG
          1:19-cv-12392-NMG Document
                            Document17
                                     11 Filed
                                        Filed07/08/20
                                              05/08/20 Page
                                                       Page11
                                                            9 of
                                                              of14
                                                                 16



    A temporary restraining order applies only to parties named

in the order.   The TRO here contains no language extending its

terms to successors in interest and plaintiff proffers no

citation in support of her request for the Court to read such an

extension into the order.    Indeed, the Superior Court declined a

similar opportunity to so interpret the TRO when it denied

plaintiff’s request for an extension.

    Accordingly, defendants were not parties to the TRO and,

therefore, did not conduct the foreclosure sale in violation of

its terms.

    D.   Chapter 93A

    DaSilva alleges that Deutsche Bank engaged in unfair and

deceptive conduct in violation of Mass. Gen. Laws c. 93A by

failing to notify her of her right to cure and to negotiate

alternatives to foreclosure, including loan modification.

    Plaintiff’s Chapter 93A claim with respect to lack of such

notice is unavailing because, for the reasons already stated,

defendants complied with all applicable notice requirements in

instituting foreclosure proceedings.

    DaSilva’s claim of unfair and deceptive practices as a

result of defendants’ failure to negotiate alternatives to

foreclosure is similarly unavailing.      A mortgagee has a duty “to

act in good faith” and to use “reasonable diligence to protect

                                 - 9 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 12
                                                            10 of 16
                                                                  14



the interests of the mortgagor”. MacKenzie v. Flagstar Bank,

FSB, 738 F.3d 486, 493 (1st Cir. 2013).       A mortgagee does not,

however, have a duty to exhaust all reasonable alternatives to

foreclosure or engage in loan modification negotiations prior to

initiating foreclosure proceedings unless otherwise contemplated

by the mortgage documents. See Santos v. U.S. Bank Nat’l Ass’n,

54 N.E.3d 548, 560-61 (Mass. App. Ct. 2016).

    Plaintiff does not allege that the Mortgage grants her a

right to seek modification prior to the institution of

foreclosure proceedings.    Instead, she submits, based upon the

principles of negligence, that once defendants began to

negotiate with respect to her untenable financial situation,

they became obligated to continue those negotiations in good

faith.

    Assuming arguendo that the “rescue doctrine” applies in

these circumstances, plaintiff fails to allege that defendants

attempted to negotiate alternatives to foreclosure with her.

DaSilva alleges only that she applied for loss mitigation

“several times” and “never received a written proper denial of

any of [her] applications.”     Nowhere does she claim that

defendants took some action that created a duty to negotiate a

loan modification in good faith.




                                 - 10 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 13
                                                            11 of 16
                                                                  14



    Accordingly, plaintiff has failed to identify any unfair or

deceptive practices taken by defendants in violation of Chapter

93A and, therefore, that claim will be dismissed.

    E.   Notarization of the Assignment of Mortgage

    Plaintiff contends that the document assigning plaintiff’s

Mortgage to Deutsche Bank from Argent (“the Assignment of

Mortgage”) is void because it lacks the signature and witnessing

of a notary public.    She submits that, absent an effective

Assignment of Mortgage, Deutsche Bank had no authority to

institute foreclosure proceedings.

     Defendants respond that, although the copy of the

Assignment of Mortgage filed with the Registry of Deeds is

missing proper notarization, the original document includes a

proper acknowledgement executed under seal by Cheryl Park in her

capacity as notary public.     Defendants assert that Ms. Parker’s

signature was inadvertently deleted when the document, which was

prepared on 8 ½ x 14-inch legal paper, was truncated and imaged

for recording.

    The Court need not investigate the original Assignment of

Mortgage (although it could do so because the document is

central to plaintiff’s claim and sufficiently referred to in the

complaint) because plaintiff lacks standing to bring this claim.

It is well settled that a


                                 - 11 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 14
                                                            12 of 16
                                                                  14



    mortgagor does not have standing to challenge
    shortcomings in an assignment that render it merely
    voidable at the election of one party but otherwise
    effective to pass legal title.

Culhane v. Aurora Loan Servs. of Neb., 708 F.3d 282, 291 (1st

Cir. 2013).    Defects that are best understood as “mere

procedural infirmities” render an assignment voidable, rather

than void.    Woods v. Wells Fargo Bank, N.A., 733 F.3d 349, 354

(1st Cir. 2013).    An assignment is void only when it is “of no

effect whatsoever” such that the “putative assignor never

properly held the mortgage and, thus, had no interest to

assign.” Wilson v. HSBC Mortg. Servs., Inc., 744 F.3d 1, 10 (1st

Cir. 2014) (internal quotations omitted).

    Plaintiff does not allege that Argent lacked the authority

to assign the Mortgage to Deutsche Bank.       Her claim is limited

to the form and execution of the document.       Consequently, the

defect of which plaintiff complains is a mere procedural

infirmity which she lacks standing to challenge.        DaSilva’s

claim with respect to assignment will, therefore, be dismissed.

    F.   Notarization of the Mortgage

    Plaintiff separately contends that the lack of proper

notarization renders the Mortgage void pursuant to Mass. Gen.

Laws c. 184, § 24 because the notary failed to identify properly

the plaintiff and more than ten years have elapsed without cure.



                                 - 12 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 15
                                                            13 of 16
                                                                  14



    Plaintiff’s argument reflects a misunderstanding of the

statute.     Section 24 provides that, in circumstances where a

mortgage is accepted for recording and more than ten years have

elapsed without cure or challenge, the document shall be

effective regardless of any defect relating to acknowledgment,

witnesses, attestation or proof of execution. Mass. Gen. Laws c.

184, § 24.    Although the Assignment of the Mortgage was not

recorded until December, 2016, the Mortgage itself was properly

recorded in May, 2005.     Plaintiff does not claim that she

commenced any action regarding an alleged defect with the

Mortgage within the ten-year period and, as a result, the

document is effective.

    Accordingly, plaintiff’s claim pursuant to Mass. Gen. Laws

c. 184, § 24 will be dismissed.

    G.     Injunctive Relief

    Plaintiff claims to be entitled to injunctive relief for

the reasons proffered in support of Counts I through VII of her

complaint.    Having concluded that plaintiff has failed to state

claims upon which relief can be granted with respect to those

counts, the Court likewise concludes that she fails to state a

claim for injunctive relief.




                                 - 13 -
     Case 1:19-cv-12392-NMG Document 17
                                     11 Filed 07/08/20
                                              05/08/20 Page 16
                                                            14 of 16
                                                                  14



                                 ORDER

    For the foregoing reasons, the motion of defendants to

dismiss the complaint (Docket No. 5) is ALLOWED.



So ordered.



                                    /s/ Nathaniel M. Gorton
                                     Nathaniel M. Gorton
                                     United States District Judge



Dated May 8, 2020




                                 - 14 -
